              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 4:96-cr-00053-MR-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                      ORDER
                                )
ERIC WHEELER, a/k/a E,          )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Order of the Court of Appeals

for the Fourth Circuit remanding this case for further consideration in light of

United States v. Gravatt, 953 F.3d 258 (4th Cir. 2020), and United States v.

Wirsing, 943 F.3d 175 (4th Cir. 2019).

      Upon consideration of the Fourth Circuit’s Order, the Court finds and

concludes that the Defendant is eligible for a reduction in his sentence

pursuant to the First Step Act of 2018. Having determined that the Defendant

is eligible for a reduction in his sentence, however, is not the end of the

inquiry, as the Court must next determine the extent to which the Defendant’s

current sentence may, in the Court’s discretion, be reduced. To that end,




        Case 4:96-cr-00053-MR Document 813 Filed 06/02/20 Page 1 of 2
the Court will allow the Government and the Federal Defender of Western

North Carolina the opportunity to file supplemental briefs on the issue.

      IT IS, THEREFORE, ORDERED that, within fourteen (14) days of the

entry of this Order, the Federal Defender may file a supplemental brief, not

to exceed ten (10) pages in length, addressing the issue of the extent to

which the Defendant’s sentence should be reduced. The Government shall

have fourteen (14) days from the filing of the Federal Defender’s brief to file

its own supplemental brief, not to exceed ten (10) pages in length.

      IT IS SO ORDERED.
                                   Signed: June 2, 2020




                                      2



       Case 4:96-cr-00053-MR Document 813 Filed 06/02/20 Page 2 of 2
